office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b01 rewade posts-104858-16 third party communication none date of communication not applicable uilc date date to michele j gormley senior counsel boston large business international from steven harrison branch chief branch associate chief_counsel financial institutions products subject rnb ipg - additions to tax or penalties on claims for deficiency_dividends this chief_counsel_advice responds to your request for assistance in relation to the above matter including the memo submitted on date subsequent correspondence and discussions together the request the request relates to the treatment of a regulated_investment_company ric or a real_estate_investment_trust reit that files a deficiency_dividends deduction claim under sec_860 of the internal_revenue_code code and the income_tax regulations regulations thereunder this advice may not be used or cited as precedent issue sec_1 whether a ric or a reit that files a deficiency_dividends deduction claim under sec_860 is liable for an addition_to_tax for late filing or failure to pay under sec_6651 or whether a ric or a reit that files a deficiency_dividends deduction claim under sec_860 is liable for the accuracy-related_penalty under sec_6662 whether a ric or a reit that files a deficiency_dividends deduction claim under sec_860 is subject_to any other addition_to_tax additional_amount or penalty under chapter of the code posts-104858-16 whether letter 105c or 2765c is the appropriate document by which the service should communicate to a ric or a reit that its claim for a deficiency_dividends deduction has been denied whether a ric or a reit has appeal rights when the service denies a claim for a deficiency_dividends deduction conclusion sec_1 in general a ric or a reit that is allowed a deficiency_dividends deduction under sec_860 is not liable for an addition_to_tax under sec_6651 or for failure to timely file a return or timely pay the amount shown on a return in general a ric or reit that is allowed a deficiency_dividends deduction under sec_860 is not liable for any accuracy-related_penalty under sec_6662 on an underpayment resulting from the deemed increase in tax under sec_860 in general a ric or a reit that is allowed a deficiency_dividends deduction under sec_860 is not liable for any other addition_to_tax additional_amount or penalty under chapter of the code for taxable years beginning after date the service may use letter 105c to communicate to a ric or reit that its claim for a deficiency_dividends deduction was denied or allowed this memorandum includes comments on the draft documents sent to the national_office for review which address inter alia filing form_8927 under revproc_2009_28 there are ways in which a ric or reit might be able to secure administrative review of the denial of a claim for a deficiency_dividends deduction this memorandum briefly discusses avenues for administrative and judicial review below law and analysis background rics and reits usually eliminate or minimize their entity-level income_tax_liability by paying dividends to their shareholders that are eligible for the dividends_paid deduction described in sec_561 dpd see sec_852 allowing dpd for rics sec_857 allowing dpd for reits rics and reits are also subject_to this conclusion assumes that the ric or reit timely filed its federal_income_tax return for the taxable_year with respect to which the deficiency_dividends deduction is allowed by sec_860 see revproc_2009_28 2009_20_irb_1011 describing circumstances under which the filing of form_8927 determination under sec_860 by a qualified_investment_entity by a ric or a reit is treated as a determination for purposes of sec_860 and a statement by the taxpayer attached to its amendment or supplement to a return of tax for the relevant tax_year for purposes of sec_860 posts-104858-16 minimum distribution_requirements to secure the tax benefits of qualifying as a ric or reit see sec_852 and sec_857 the amount of the dpd for a taxable_year generally includes the amount of dividends_paid during the taxable_year see sec_561 there are however certain provisions under which a dividend paid during one year is taken into account in the dpd for a different year deficiency_dividends under sec_860 sec_860 provides the following general_rule for deficiency_dividends deductions if a determination with respect to any qualified_investment_entity results in any adjustment for any taxable_year a deduction shall be allowed to such entity for the amount of deficiency_dividends for purposes of determining the dpd for such year sec_860 emphasis added sec_860 defines qualified_investment_entity to mean a ric or a reit sec_860 defines determination to include a decision by the tax_court or a judgment decree or other order by any court of competent jurisdiction which has become final a closing_agreement made under sec_7121 under regulations prescribed by the secretary certain other agreements between the service and the ric or reit and a statement by the taxpayer attached to its amendment or supplement to a tax_return for the relevant tax_year sec_860 defines the term adjustment3 by specifying certain changes to amounts that may increase the tax_liability of a ric or reit for example a decrease in the dpd determined without regard to capital_gains dividends under sec_860 deficiency_dividends generally are distributions of property by a ric or reit that would have been includible in the computation of the dpd for the taxable_year for which the determination is made if distributed during that year subject_to requirements of sec_860 and sec_1_860-2 sec_860 addresses the statute_of_limitations as follows if the ric or reit files a claim as provided in sec_860 the running of the statute_of_limitations provided in sec_6501 on the making of assessments and the bringing of distraint or a proceeding in court for collection in respect of the deficiency established by a determination under this section and all interest additions to tax additional_amounts or this term is defined separately for rics see sec_860 for reits see sec_860 sec_860 for example contains timing requirements and requires that the claim described in g be filed after the payment of the deficiency_dividends sec_860 provides limits on the amounts of ordinary and capital_gain dividends that may be paid as deficiency_dividends in respect of a taxable_year sec_860 provides that deficiency_dividends are not included in the dpd for the year paid or for the preceding_taxable_year under sec_855 or sec_858 under g no deficiency_dividend deduction shall be allowed unless a claim is filed within days of the determination the form used by a ric reit or personal_holding_company to file claims for deficiency_dividends deductions is form_976 above posts-104858-16 assessable_penalties in respect thereof shall be suspended for a period of years after the date of the determination sec_860 emphasis added sec_860 provides rules regarding a stay of collection which provide in part that in the case of a deficiency established by a determination a the collection of the deficiency and all interest additions to tax additional_amounts and assessable_penalties in respect thereof shall except in cases of jeopardy be stayed until the expiration of days after the date of the determination and b if claim for a deficiency_dividend deduction is filed under subsection g the collection of such part of the deficiency as is not reduced by the deduction for deficiency_dividends provided in subsection a shall be stayed until the date the claim is disallowed in whole or in part and if disallowed in part collection shall be made only with respect to the part disallowed sec_860 in general under sec_860 no deficiency_dividend deduction is allowed if the determination contains certain findings of fraud or willful failure to timely file an income_tax return rules for determining interest additions to tax and additional_amounts sec_860 contains rules for determining interest additions to tax and additional_amounts if any by reference to the amount of deficiency_dividend deduction allowed by sec_860 sec_860 provides in part for purposes of determining interest additions to tax and additional amounts- a the tax imposed by this chapter after taking into account the deduction allowed by subsection a on the ric or reit for the taxable_year with respect to which the determination is made shall be deemed to be increased by an amount equal to the deduction allowed by subsection a with respect to such taxable_year b the last date prescribed for payment of such increase in tax shall be deemed to have been the last date prescribed for the payment of tax determined in the manner provided by sec_6601 for the taxable_year with respect to which the determination is made and c such increase in tax shall be deemed to be paid as of the date the claim for the deficiency_dividend deduction is filed sec_860 emphasis added sec_860 provides in general that if a deficiency_dividend deduction results in an overpayment credit or refund shall be made as if on the date of the determination years remained before the expiration of the period of limitations on the filing of claim_for_refund for the year of the overpayment sec_1_860-3 of the regulations limits the purposes for which the deemed posts-104858-16 increase in tax described in sec_860 applies this deemed increase in tax however applies solely for purposes of determining the liability of the entity for interest under subchapter_a of chapter of the code and additional_amounts under chapter of the code sec_1_860-3 sec_6601 provides for interest on certain underpayments nonpayments and extensions of time for payment of tax sec_6601 provides if any amount of tax imposed by this title is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under sec_6621 shall be paid for the period from such last date to the date paid sec_6601 therefore giving effect to the rules of sec_860 a ric or reit allowed a deduction under a is liable for interest at the underpayment rate on the amount of the deficiency deductions deduction allowed the deemed increase in tax from the last date prescribed for the payment of tax for the taxable_year affected by the determination the deemed last date prescribed for payment of the increase to the date the claim for the deficiency_dividend deduction is filed the deemed payment_date prior to its repeal sec_860 provided a cross reference to former sec_6697 both of these sections have been repealed immediately prior to its repeal however former sec_860 provided for assessable penalty with respect to liability for tax of a regulated_investment_company which is allowed a deduction under sec_860 see sec_6697 from approximately until former sec_6697 imposed a penalty on a ric or a reit5 if the ric or reit’s tax was deemed increased under sec_860 the penalty was calculated in an amount equal to the interest for which the entity was liable as a result of the deemed increase in tax subject_to a limitation under which the penalty could not exceed one half of the deficiency_dividend deduction the legislative_history associated with sec_860 indicates that congress designed the penalty and interest to discourage the entity from reducing current distributions of income in reliance on the availability of the deficiency_dividend procedure to retain its qualified status amendments to sec_6697 initially expanded then narrowed the applicability of this penalty before it was repealed entirely see footnotes - the penalty under sec_6697 was first enacted by the tax reform act of p l 90_stat_1520 as part of the deficiency_dividends procedures set forth under former sec_859 which applied only to reits the house of representatives ways_and_means_committee report includes the following explanation of the provisions imposing interest and the penalty under what became sec_6697 the interest and penalty provisions of the bill with respect to deficiency_dividends are designed to recover lost revenues to the government but are also intended to assure that a reit will be operated as a conduit of income to its shareholders and will not fail to distribute income thereby posts-104858-16 s rep pincite see also jcs-1-79 general explanation pincite the regulated_investment_company modernization act of p l sec_501 124_stat_3537 amended the code by striking the penalty under sec_6697 and the cross reference to the penalty under sec_860 the amendment is effective for taxable years beginning after date the date of enactment the legislative_history associated with former sec_6697 and sec_860 suggests that following the repeal of the additional penalty imposed by former sec_6697 and the cross reference to it provided by sec_860 congress intended to impose only the interest penalty in the manner set forth under sec_860 in circumstances under which a ric or reit is allowed a deduction for deficiency_dividends by sec_860 the service asked whether any of the additions to tax under sec_6651 or penalties under chapter of the code apply as a consequence of a determination that results in unfairly competing with other financial institutions under the bill interest and penalties are imposed on the total amount of the adjustment involved in the determination for the year in question by using the amount of the adjustment as the base the bill assures that the net cost to the reit of borrowing money from its shareholders that is the net cost of underdistributions is high enough to discourage such action and to encourage the distribution of earnings to shareholders currently h_r rep no pincite the companion senate finance report contained a similar explanation of the proposed penalty and also expressly stated that the penalty was aimed at discouraging a reit from reducing distributions of income in reliance on the availability of the deficiency_dividend procedure s rep no pincite the senate_finance_committee report provides further under the committee amendment interest on the amount of the deficiency_dividend is to run from the last day without extensions of time for the reit to file a tax_return for the year in question until the date the claim for the deficiency_dividend deduction is filed in addition a nondeductible penalty equal to the amount of interest is to be paid however the total penalty is not to exceed on-half of the amount of the deficiency_dividend deduction under the committee amendment the deductible_interest charge is to be the same as in the case of other deficiencies and the penalty is to be the same amount for an approximate net-after-tax total of ½ percent of the deficiency_dividend deduction per annum id pincite under the revenue act of p l no sec_362 92_stat_2763 congress amended the code to make the deficiency_dividends procedures applicable to both rics and reits under new sec_860 the tax_reform_act_of_1986 p l sec_667 100_stat_2085 removed reits from this penalty by amending sec_6697 and sec_860 by inter alia striking out the term qualified_investment_entity where it appeared under these sections and inserting in lieu thereof the term regulated_investment_company jcs-2-11 pincite jcx-49-10 pincite h_r ways_and_means_committee summary of h_r regulated_investment_company modernization act of date pincite bill would conform the ric and reit deficiency_dividend rules and repeal the additional penalty applicable to rics making deficiency_dividend ways_and_means_committee summary of h_r regulated_investment_company modernization act of house passed senate amendment date bill conforms ric and reit deficiency_dividend rules and repeals additional penalty on a ric making a deficiency_dividend posts-104858-16 an adjustment for the taxable_year to clarify the request the mere filing of form_976 by a ric or a reit does not give rise to tax_liability or additions to tax the deemed increase in tax for a taxable_year described in sec_860 is in an amount equal to the amount of the deduction allowed by sec_860 for that taxable_year as a preliminary matter sec_860 does not directly impose a penalty or preempt the imposition of a penalty instead sec_860 specifies rules for applying interest and additions to tax imposed by other provisions for example as discussed above interest under sec_6601 applies not because sec_860 mentions sec_6601 but because the terms of sec_6601 are broad enough to apply to an underpayment arising from the deemed increase in tax imposed in sec_860 when in effect for the relevant type of entity ric or reit former sec_6697 applied to the deemed increase under sec_860 because it expressly stated that it applied for a ric or reit that is allowed a deficiency_dividend deduction congress appears to have intended that the relevant penalty would ordinarily consist of interest under sec_6601 in the amount determined under sec_860 and when applicable the penalty that was imposed under former sec_6697 whether any other additional penalties apply to a deemed increase in tax under sec_860 however depends on the terms of the provision imposing the penalty and all of the facts and circumstances therefore the terms of different penalties must be considered individually the following sections discuss specific provisions that impose additions to tax or penalties there is not a separate analysis of each provision to determine whether it applies to any amount of tax for which a ric or reit would be liable but for the allowance of a deficiency_dividends deduction because none of them applies to such amount sec_860 allowing the deduction sec_860 giving effect to the deduction before creating a deemed increase in tax sec_1_860-3 example explaining that a reit is not subject_to interest and penalties for the amount of any_tax for which it would have been liable under specified provisions issue additions to tax under sec_6651 and the addition_to_tax under sec_6651 applicable when a taxpayer fails to file a return by the required deadline is imposed in an amount equal to percent of the amount_required_to_be_shown_as_tax on such return for each month or fraction of a month during which the return is not filed not to exceed percent in the aggregate the request also mentions the addition under sec_6651 which applies when the taxpayer fails to pay the amount of tax required to be shown on a return within days of the service sending a notice of assessment and demand for payment the situation described in the request does not implicate sec_6651 the request focuses on the pre-assessment procedures and whether a ric or reit is subject_to one or more of the code’s penalties when there is a determination under sec_860 as a result we do not discuss sec_6651 posts-104858-16 because the fact pattern described in the request does not involve a late filed return10 by a ric or a reit the addition_to_tax under sec_6651 does not apply additionally because the form_976 on which the taxpayer makes a claim for a deficiency_dividend deduction is not a return as contemplated by sec_6651 or the test used by the courts for a valid_return the addition under sec_6651 for late filing is not implicated the addition_to_tax under sec_6651 applies when there is a failure to pay the amount shown as tax on any return specified in paragraph sec_6651 emphasis added a taxpayer is liable for this addition when he files a return showing a balance due but fails to pay it on the last day prescribed for payment candy’s tortilla factory v united_states u s tax cas cch pbig_number d colo the service and courts interpret the phrase amount shown as tax on the return in this addition_to_tax to mean the amount the taxpayer lists on his return as his tax_liability for the year sec_301_6651-1 example voccola v commissioner tcmemo_2009_11 taxpayer was not liable for the addition_to_tax under sec_6651 because he listed dollar_figure as total_tax on his return service erred in applying failure to pay addition to deficiency amount 571_fsupp_664 s d n y u pon failure to pay the amount shown on a return sec_6651 separately provides that a penalty shall be assessed upon the taxpayer for each unpaid month the amount shown as tax on a filed tax_return which is the language chosen by congress for sec_6651 is clearly distinguishable from the tax imposed by this chapter under sec_860 we located no reported case in which a court interpreted the meaning of tax imposed by this chapter under sec_860 the service interprets the phrase tax imposed in other contexts to mean the correct_tax liability of the taxpayer for the taxable_period see eg sec_301 e example illustration of definition of deficiency and b amount of income_tax imposed defined for purposes of calculating underpayment to which accuracy-related_penalty applies because these phrases have different meanings under the code a court is unlikely to construe the deficiency_dividend provisions to mean that tax imposed and amount shown as tax on a return have the same meaning when applied to determine whether a ric or a reit making a deficiency_dividend distribution is liable for an addition_to_tax or penalty consequently the addition_to_tax under sec_6651 for failure to pay is not applicable in this situation issue accuracy-related_penalty under sec_6662 the accuracy-related_penalty under sec_6662 also within chapter is calculated to file its federal_income_tax return for a taxable_year a reit is required to file form 1120-reit and a ric is required to file form 1120-ric 82_tc_766 aff’d 793_f2d_139 6th cir posts-104858-16 as of the portion of an underpayment_of_tax required to be shown on a return that is attributable to negligence or disregard of rules or regulations a substantial_understatement of tax a substantial_valuation_misstatement or any of the other causes listed in sec_6662 underpayment in turn is defined by sec_6664 as the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6664 emphasis added the implementing regulation for this definition defines the amount of tax imposed as the amount of tax imposed on the taxpayer under subtitle a for the taxable_year except that the term does not include credits for tax withheld payments of estimated_tax and other items not relevant here sec_1_6664-2 because sec_860 deems the amount of tax imposed upon a ric or a reit to be increased when a deficiency_dividend is allowed it follows that the tax imposed for purposes of calculating an underpayment-a term included among the penalties in chapter 68-is also increased thus the deemed increase in tax described in sec_860 may give rise to an underpayment under sec_6664 this conclusion is also consistent with the conclusion that interest under sec_6601 applies sec_6662 however applies only to an underpayment_of_tax required to be shown on a return the deemed increase in tax described in sec_860 is not an amount of tax required to be shown on a return it is a fictional amount of tax used solely for computing interest and penalties and cannot be read as reversing or disregarding the deduction under a the deduction under sec_860 is a decrease in taxable_income while sec_860 creates a deemed increase in tax accordingly the amount of any underpayment that results does not correspond to the amount of the underpayment that would exist had the ric or reit not been allowed a deficiency_dividend deduction sec_860 contains a deemed amount a deemed due_date and a deemed payment_date which are sufficient to determine the intended interest and additions to tax under sec_6601 and former sec_6697 sec_860 does not deem a return on which the deemed increase in tax is required to be shown moreover sec_860 does not deem there to be negligence a substantial_understatement or any other fact that would cause sec_6662 to apply accordingly the penalty under sec_6662 should not apply to any underpayment arising from the deemed increase in sec_860 the analysis differs with respect to an underpayment arising from an actual increase in tax_liability that results from a determination and that is not eliminated with a deficiency_dividends deduction whether an accuracy-related_penalty would apply to such an underpayment generally would be determined on the basis of the facts and circumstances giving rise to the determination if the service seeks to assert the posts-104858-16 penalty against a ric or reit that makes a determination by filing form_8927 however it should consider the possibility that the determination constitutes a qualified_amended_return under sec_1_6664-2 the additional tax reported on a qualified_amended_return is treated as shown on the return and has the practical effect of negating the underpayment upon which the accuracy-related_penalty is based sec_1_6664-2 and issue other additions to tax and penalties failure by corporation to pay estimated income_tax because one of the components of the addition_to_tax under sec_6655 estimated_tax penalty is expressly tied to the tax_shown_on_the_return by the taxpayer this addition is unlikely to apply to a ric or a reit in connection with a determination and allowed deduction for deficiency_dividends under sec_860 the following is a summary of the relevant portions of sec_6655 if a corporation anticipates tax due of dollar_figure or more for the taxable_year it must estimate its tax_liability for the current_year and pay four quarterly estimated_tax installments during the year sec_6655 sec_6655 imposes an addition_to_tax on a corporation which underpays estimated_tax for the year the addition is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment sec_6655 sec_6655 defines amount of the underpayment as the excess of a the required_installment over b the amount if any of the installment paid on or before the due_date for the installment the required_installment i sec_25 percent of the required_annual_payment sec_6655 required_annual_payment means the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the corporation for the preceding_taxable_year sec_6655 and ii emphasis added dollar_figure because the required_annual_payment is calculated by reference to the tax_shown_on_the_return of the corporation for the year the statutory language of sec_6655 does not appear to support the position that a ric or a reit is subject_to this addition_to_tax when a sec_860 determination is made and a deficiency_dividend deduction i sec_12 a large_corporation may not use the tax shown on its return_for_the_preceding_taxable_year in calculating the required_annual_payment for the current_year sec_6655 posts-104858-16 allowed the service would have to argue that the ric or reit’s required_annual_payment for the year under sec_6655 is increased by the amount of the allowable deficiency_dividend deduction as noted previously sec_860 deems the tax imposed by this chapter rather than the tax_shown_on_the_return to be increased by an amount equal to the deduction allowed penalty for excessive claim for credit or refund sec_6676 imposes a penalty against a taxpayer which makes a claim for credit or refund in an excessive_amount unless it is shown that there was reasonable_cause for the claim the phrase excessive_amount means the amount by which the claim for credit or refund for the taxable_year exceeds the amount of the claim allowable under the code sec_6676 we included this brief discussion of this penalty primarily because the allowance of a deduction for deficiency_dividends in some instances results in an overpayment_of_tax sec_1_860-4 the ric or a reit seeking a refund is required to make a claim on form 1120x id a ric’s or reit’s liability for this penalty will depend upon the merits of the refund claim included with form 1120x and assuming the claim is disallowed whether the entity can establish reasonable_cause for making the excessive claim because refund claims by rics and reits are not mentioned in the request and were not among the supplemental issues raised by the service we do not discuss this further issue comments on documents below are comments on each of the draft documents submitted for counsel’s review as attachments to the email of date draft irm procedures in regard to the question posed in connection with proposed irm as noted above the addition_to_tax under sec_6651 does not apply in this context proposed irm includes five events each designated with a bullet point which a taxpayer must satisfy before a form_976 claim for deficiency_dividend deduction is considered to be timely filed the fourth bullet in this paragraph reads form was filed on or before the ased for the subject year we suggest that the above bullet point be removed from the proposed irm provision this is not a requirement for timely filing form_8927 or form_976 under sec_860 the regulations thereunder or revproc_2009_28 i r b see sections dollar_figure - dollar_figure of revproc_2009_28 for general guidance regarding timely filing form_8927 as to the whether the two-year suspension of the running of the statute_of_limitations posts-104858-16 described in sec_860 applies for all purposes or instead is limited to amounts arising from the claim for deficiency_dividends deduction the statutory language in respect thereof makes clear that the two-year suspension described in sec_860 is limited to amounts arising from the claim for deficiency_dividends deduction draft 3064c letter we have no comments or suggested revisions draft 105c rejection letter as to the question raised of whether a claim for a deficiency_dividend deduction is a claim sec_860 clearly states that a ric or a reit seeking a deduction for a deficiency_dividend must file a claim the service can use letter 105c with language tailored toward a claim for a deficiency_dividend deduction the service should ensure that the particular form letter used to communicate with taxpayers does not erroneously mention the 2-year limitation period on commencing a lawsuit for a refund_or_credit of an internal revenue tax which applies following the issuance of a notice of claim disallowance sec_6532dollar_figure generally speaking the most common use of claim arises in connection with claims for refunds or credits of internal revenue taxes for reasons set forth above in our discussion of the proposed irm provisions in reference to the fourth bullet point we suggest that you strike paragraph c dollar_figure otherwise we have no comments or corrections to the body of the remaining paragraphs in this draft letter issue administrative review because there are numerous ways in which a ric or a reit could secure administrative and judicial review in connection with the deficiency_dividend deduction provisions our office would prefer to opine on this topic in response to more fact- specific questions for purposes of this memorandum we discuss two situations one involving no overpayment_of_tax and another entailing an overpayment we mention this because one of the principal uses of the letter 105c by the service is for communicating refund claim disallowances to taxpayers paragraph c of the draft letter provides as follows c your form_976 must generally be filed by insert ased date mm dd yyyy which i sec_3 years of when your form insert the form number 1120-ric or 1120-reit was filed the deadline is suspended for years if your form_8927 was filed on or before that date however the postmark date on your form 8927’s envelope is insert date mm dd yyyy so the deadline wasn’t suspended we can’t allow your claim because your form_976 wasn’t filed before the deadline posts-104858-16 assume that a taxpayer a ric or reit discovers errors in its previously filed form_1120 and makes a determination by filing form_8927 also assume that the taxpayer makes timely distributions of property to shareholders but that these would not qualify for the dividends_paid deduction as described in sec_1_860-2 if the service later denies the taxpayer’s claim for a deficiency_dividend deduction it should follow that the code’s deficiency procedures apply in this situation the taxpayer may receive a 30-day_letter and have the opportunity to file a protest before appeals and secure judicial review after the issuance of a notice_of_deficiency a ric or a reit that files a form_976 and amended form_1120 showing an overpayment and claim_for_refund as a result of the payment of the deficiency_dividend will have its claim administratively considered by the service if the service denies the refund claim the taxpayer will have the right to initiate a civil refund action in the appropriate district_court or the court of federal claims this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call roger e wade if you have any further questions
